Exhibit 10.52A

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement is made and entered into on the
17th day of November, 2016, among CSG SYSTEMS INTERNATIONAL, INC. ("CSGS"), a
Delaware corporation, CSG SYSTEMS, INC. ("Systems"), a Delaware corporation, and
BRIAN SHEPHERD (the "Executive").  CSGS and Systems collectively are referred to
in this Amendment No. 1 Employment Agreement as the "Companies".

 

*  *  *

 

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated February 15, 2016 (the "Employment Agreement"); and

 

WHEREAS, the Companies and the Executive desire to amend the Employment
Agreement as set forth in this Amendment No. 1;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this document, the Companies and the Executive agree as
follows:

 

1.Effective immediately, clause (iii) of subparagraph (e) of Paragraph 10 of the
Employment Agreement is amended in its entirety so as to read as follows:

 

 

"(iii)

An amount equal to three (3) times the sum of (1) the Executive's Base Salary
for the calendar year in which the Termination Date occurs plus (2) the
performance-based cash bonus which the Executive would receive for the calendar
year in which the Termination Date occurs if the Companies attained 100% of
their performance goals for such calendar year, reduced as necessary so that the
actual amount, if any, payable under this clause (iii) plus the applicable
amounts of any other relevant payments or benefits under this subparagraph (e)
is $1.00 less than the amount which would result in the imposition of a tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), on "excess parachute payments" (as defined in Section 280G of the
Code), such amount to be paid in a lump sum by the Companies to the Executive no
later than thirty (30) days after the determination of such amount;".  

 

 

2.As amended by this Amendment No. 1 to Employment Agreement, the Employment
Agreement will remain in full force and effect according to its terms.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment No. 1 to
Employment Agreement to be executed as of the date first set forth above.

 

CSG SYSTEMS INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Bret C. Griess

/s/ Brian Shepherd

Bret C. Griess, Chief Executive Officer

Brian Shepherd

 

 

CSG SYSTEMS, INC., a Delaware corporation

 

 

 

By: /s/ Bret C. Griess

 

Bret C. Griess, Chief Executive Officer

 

 

 